Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action - Allowance
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/14/21 has been entered.

Allowed Claims
Claims 1-28 and 30-32 are allowed.

IDS
The information disclosure statement (IDS) submitted on 7/14/21 was filed after the mailing date of the allowance on 4/15/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Please refer to the signed copies of the PTO-1449 forms attached herewith.  The disclosed prior art in the IDS do not affect the allowability of the application.

Examiner's Amendment

Authorization for this examiner's amendment was given in a telephone interview with Nihal Parkar on 3/30/21.
The application has been amended as follows:
In claim 1, line 16, the following has been deleted:
“0.2 mM”
and replaced by
— 0.1 mM —

Claim 29 has been cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658